                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

DONALD JONES,

              Plaintiff,

v.                                               Case No: 2:18-cv-649-FtM-38CM

BANK OF AMERICA and
REVERSE MORTGAGE
SOLUTIONS, INC.,

              Defendants.


                                       ORDER

      This matter comes before the Court upon review of Plaintiff’s Motion to Add

Exhibit to His Motion (Doc. 18) filed on November 14, 2018 and Plaintiff’s Motion to

Explain the Delay Case Order and Track Two Notice (Doc. 20) filed on November 15,

2018. In the first motion, Plaintiff seeks to add an exhibit to his motion filed on

November 13, 2018, and states he erred in initially failing to include the exhibit with

the motion.    Doc. 18; see Doc. 14.   The proposed exhibit is an Order entered in

another case in this Court on September 7, 2018. See Doc. 18-1 at 1-2. Plaintiff

did, however, include the exhibit with his original motion filed on November 13, 2018,

thus no supplement to the motion is required. See Doc. 14 at 2-3.

      The second motion requests that the Court explain why the Related Case Order

and Track Two Notice was entered on the docket, but Plaintiff did not receive it in

the mail until November 10, 2018. Doc. 20. Plaintiff attaches to the motion a letter

from the United States Postal Service dated November 14, 2018 apologizing to
Plaintiff for delivering a piece of mail late and an envelope with the Court’s return

address with the words, “was put in wrong box” written on it. 1 See Doc. 20-1 at 3-4.

Thus, it appears the Related Case Order and Track Two Notice arrived late due to a

United States Postal Service error. Plaintiff’s motion also attaches his completed

Notice of Pendency of Other Actions and Certificate of Interested Persons, which were

originally due on October 23, 2013. See Doc. 20-1 at 1-2; Docs. 5, 6. Due to the

apparent mix-up at the Postal Service, to the extent Plaintiff’s second motion requests

it, the Court will excuse the late filing and deem Plaintiff’s Notice of Pendency of

Other Actions and Certificate of Interested Persons as timely filed.

        ACCORDINGLY, it is

        ORDERED:

        1.   Plaintiff’s Motion to Add Exhibit to His Motion (Doc. 18) is DENIED as

moot.

        2.   Plaintiff’s Motion to Explain the Delay Case Order and Track Two

Notice (Doc. 20) is GRANTED.       Plaintiff’s Motion is granted to the extent that

Plaintiff’s Notice of Pendency of Other Actions and Certificate of Interested Persons

are deemed timely filed. The Clerk is directed to file Plaintiff’s Notice of Pendency

of Related Actions (Doc. 20-1 at 1) and Certificate of Interested Persons (Doc. 20-1 at

2) as separate docket entries.




        1This would appear to have been written by an employee of the Postal Service to
explain the delay.



                                         -2-
        DONE and ORDERED in Fort Myers, Florida on this 19th day of November,

2018.




Copies:
Counsel of record
Pro se parties




                                     -3-
